[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                APRIL 28, 2006
                                 No. 05-16056                 THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                    D. C. Docket No. 02-00318-CV-T-17-MSS

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                      versus

3402 53RD STREET WEST,
BRADENTON, FL., Real
property, including all
improvements thereon and
appurtenances thereto, et al.,

                                                         Defendants,

JAMES T. SLATE,

                                                        Claimant-Appellant,

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (April 28, 2006)
Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      James T. Slate appeals the district court’s grant of summary judgment in

favor of the government in an in rem civil forfeiture proceeding brought pursuant

to 21 U.S.C. § 881(a)(7) against real property located at 3402 53rd Street,

Bradenton, Florida. On appeal, Slate argues that the government failed to

establish, by a preponderance of the evidence, that a substantial connection existed

between the property forfeited and his criminal activity, the sale of illegal drugs.

For the following reasons, we affirm.

      In granting summary judgment, the district court relied heavily on a sworn

affidavit submitted by Justin C. Duralia, special agent with the Drug Enforcement

Administration (“DEA”). Duralia’s affidavit stated that he had learned from a

confidential source (“CS”) that Slate had engaged in drug trafficking, and that

Slate had sold cocaine to the CS at least fifty times since 1995. The CS claimed

that Slate had distributed approximately sixty ounces of cocaine every two-weeks

from his residence. Moreover, the CS had seen Slate “process[] powder cocaine

into crack cocaine” in his residence ten to twenty times between 1995 and 1996.

      Based on the CS’s allegations, the DEA directed the CS to return to Slates’s

residence at 3402 53rd Street West, Bradenton, Florida to purchase cocaine on two

                                           2
occasions. During the first sale, the CS claimed to have seen at least sixteen

ounces of cocaine and a bag of marijuana. During the second sale, the CS claimed

to have seen about two pounds of marijuana. Two days after the second sale, DEA

agents and local officers executed a search warrant at 3402 53rd Street and found

395 grams of cocaine and two pounds of marijuana. Slate was arrested thereafter.

In his affidavit, Duralia claims that Slate stated in a post-Miranda interview that the

drugs seized from his residence belonged to him and that he sold illegal narcotics.

Following a plea of nolo contendere, Slate was judged guilty of seven counts of

sale and possession of cocaine, marijuana, and drug paraphernalia, and was

sentenced to concurrent terms of one year and one day imprisonment. Thereafter

the government filed a complaint for forfeiture in rem against the property at 3402

53rd Street.

      We review the district court’s grant of summary judgment de novo.

Levinson v. Reliance Standard Life Ins. Co., 245 F.3d 1321, 1325 (11th Cir. 2001).

In civil forfeiture proceedings, “summary judgment will be granted against a party

who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof

at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Specifically, once the

moving party, in this case the government, discharges its initial burden of showing



                                           3
an absence of evidence to support the non-moving party’s case, the non-moving

party, Slate, must specify facts proving the existence of a genuine issue of material

fact relying upon affidavits, “depositions, answers to interrogatories, and

admissions on file.” Id. at 324 (quoting Fed. R. Civ. P. 56) (internal quotation

marks omitted). All reasonable inferences must be drawn in the non-moving

party’s, Slate’s, favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

      Property is subject to civil forfeiture when it was “used, or intended to be

used, in any manner or part, to commit, or to facilitate the commission of” a drug

trafficking offense that is “punishable by more than one year’s imprisonment.” 21

U.S.C. § 881(a)(7). To obtain civil forfeiture, the government must establish by a

preponderance of evidence “a substantial connection between the property and the

offense.” 18 U.S.C. § 983(c)(1) and (3). The government “may use both

circumstantial evidence and hearsay,” and the district court should evaluate the

evidence presented with “a common sense view to the realities of normal life.”

United States v. Four Parcels of Real Property, 941 F.2d 1428, 1440 (11th Cir.

1991) (internal citations and quotation marks omitted).

      Slate argues that forfeiture is inappropriate in the instant case because the

government failed to establish a substantial connection between the property and

the crime committed. He also claims that the district court improperly relied on



                                          4
Duralia’s affidavit because it was hearsay and it states that the CS purchased drugs

from Slate more than fifty times since 1995, but Slate did not own the property in

question until 1998.

      We find that the district court did not err in ruling that there was a

substantial connection between the property and the offenses. We have previously

found that one drug sale negotiated and one drug sale completed at a residence was

sufficient to demonstrate a substantial connection between the residence and the

drug trafficking offense for purposes of forfeiture. United States v. Cleckler, 270

F.3d 1331, 1334 (11th Cir. 2001) (applying pre-CAFRA burden of probable

cause). Here, Slate was adjudicated guilty of numerous state violations relating to

the drugs found during the seizure. Moreover, approximately 395 grams of

cocaine and two pounds of marijuana were seized from the property subject to

forfeiture and Slate admitted in a post-arrest statement that the drugs seized from

his residence belonged to him and that he sold illegal narcotics. Accordingly, the

record supports the district court’s determination that there was no genuine issue of

material fact that would have negated the showing of a substantial connection

between the property and the offense, and that the district court did not err in

granting the government’s motion for summary judgment. See Celotex, 477 U.S.




                                           5
at 322, 106 S.Ct. at 2552; Four Parcels of Real Property, 941 F.2d at 1438-39.1

       As to Slate’s challenge to Duralia’s affidavit on hearsay grounds, we hold

that there was no error to the extent that the district court based its determination

on Duralia’s affidavit that recounted allegations by the CS. Even if the statements

were hearsay, the court was entitled to consider them. See Four Parcels of Real

Property, 941 F.2d at 1440.

       AFFIRMED.




       1
          Because the sale and seizure of drugs and Slate’s post-Miranda admissions occurred
after Slate assumed ownership of the property, we deny his claim that the district court
improperly relied on facts occurring before he assumed ownership.

                                               6